Title: To George Washington from Lemuel Trescott, 3 February 1783
From: Trescott, Lemuel
To: Washington, George


                        
                            Sir
                             3d Feby 1783
                        
                        Agreable to your Excellencys Orders of the 9th November last, I beg leave to report, that the 7th Masstts
                            Regiment returned to their Quarters the last Evening, the Company stationed at Bedford excepted, and that nothing worth
                            noticing has taken place during my command on the Lines, except the suprize of a party of Militia horse under the command
                            of Capt. Williams & the Flag from the enemy conducted by a Corpl of the 17th British Regimt, both of Which I have
                            already made known to your Excellency through Capt. Walker.
                        Having Detachd a Company at Verplanks & One for Stony point the other seven Compys were disposed of
                            in the following manner (Viz.) Two Companies at the New bridge, three near Pines bridge, One between the two Bridges
                            & the remaining Company at Bedford—from the mouth of Croton to the left one Compnay had a communication with the
                            other by patrols.
                        In my letter to your Excellency of 23d Jany I represented the destresses of the troops for the want of
                            provision. I am happy to inform Your Excellency that the Arrival of a person to supply the troops on the Lines, was on the
                            26th Jany which ended our Destresses & we soon found the advantage of a person so near us, with the necessary
                            means for our relief. I have honour to be Sir Your Excellencys Very hum. Servant
                        
                            Lem. Trescott Maj.
                            Comg 7 M. Regt
                        
                    